 
 
I 
108th CONGRESS
2d Session
H. R. 5362 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. McCrery introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure that a former Federal building in Shreveport, Louisiana, is no longer known as the Joe Waggoner Federal Building. 
 
 
1.DedesignationThe former Federal Building located at 500 Fannin Street in Shreveport, Louisiana, designated on October 28, 1978, by Public Law 95–545, as the Joe Waggoner Federal Building shall no longer be known as the Joe Waggoner Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the former Federal Building referred to in section 1 shall not be deemed to be a reference to a Federal building. 
 
